This is an application of L.M. Mendenhall, for writ of habeas corpus to be admitted to bail, in which the petitioner alleges that he is confined in the county jail of LeFlore county on a commitment issued out of the court of P.H. Green, justice of the peace, commanding the sheriff of LeFlore county, the respondent, to hold the petitioner without bail upon the charge of murdering one Alex Nowlan on the 30th day of March, 1918, in the town of Howe, LeFlore county, Okla.
As grounds for the issuance of the writ, the petitioner alleges that the proof of his guilt of the crime of murder is not evident, nor the presumption thereof great. The cause was submitted on the 14th day of May, 1918, on a transcript of the evidence taken at the examining trial of the petitioner, and in addition thereto certain affidavits and the answer of the respondent, admitting that he held said petitioner pursuant to such commitment, and further alleging that the said petitioner had been denied bail by Hon. W.H. Brown, district judge of the Fifth judicial district of the state of Oklahoma.
After a consideration of the evidence and the arguments of counsel on behalf of petitioner and respondent, it was the opinion of the court that bail should be denied and the writ discharged; and it was so ordered.